Order filed November 13, 2018




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00812-CV
                                    ____________

           SSV PROPERTIES C/O TARA PROPERTIES, Appellant

                                          V.

                           WENDELL KING, Appellee


                On Appeal from County Civil Court at Law No. 1
                             Harris County, Texas
                       Trial Court Cause No. 1113771

                                     ORDER

      Appellant has not paid the filing fee of $205.00. On October 11, 2018, we
issued an order stating we would dismiss the appeal if appellant did not pay the filing
fee by October 21, 2018. The fee has not been paid. However, appellant has paid for
the clerk’s record, suggesting appellant intends to prosecute this appeal.

      Accordingly, appellant is ordered to pay the filing fee in the amount of
$205.00 to the clerk of this court by November 26, 2018. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee, the appeal will be dismissed.

                                        PER CURIAM